DETAILED ACTION

1.	This Office Action is in response to the communications dated 12/14/2021.
Claims 1-7, 9-28, and 30-42 are pending in this application.
	Claims 8, and 29 have been cancelled.
Claims 35-42 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected group there being no allowable generic or linking claim. 
Applicant has the right to file a divisional application covering the subject matter of the non-elected claims.

Acknowledges

2.	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 11/14/2021.  The references cited on the PTOL 1449 form have been considered.

Examiner’s Amendment

3.	An examiner’s amendment to the record appears below.  Should the changes and /or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.3.12.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Accordingly, claims 35-42 have been cancelled.

Remarks/Allowance

4.	Applicant’s arguments/remarks have been fully considered and are persuasive.  
	Claims 1-7, 9-28, and 30-34 are allowed.
	Reasons for allowance can be found in Office Action of 09/14/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.



/DAO H NGUYEN/
Primary Examiner, Art Unit 2818
February 3, 2022